Exhibit 10.1
OEM PURCHASE AGREEMENT
Twelfth (12th) Amendment
This Twelfth Amendment (“Amendment”) effective as of the 28thday of
February 2008 amends the OEM Purchase Agreement dated December 16, 2002 (“OEM
Agreement”) by and between Hewlett-Packard Company, a Delaware Corporation
having a place of business located at 11445 Compaq Center Dr W Houston, Texas
77070, (“HP”) and Brocade Communications Systems, Inc., a Delaware corporation
having its principal place of business located at 1745 Technology Drive, San
Jose, California 95110 (“Brocade”).
RECITALS
WHEREAS, HP and Brocade have entered into the Agreement pursuant to which HP
agreed to purchase and Brocade agreed to sell OEM Products in accordance with
the terms and conditions set forth therein; and
WHEREAS, HP and Brocade desire to develop, and manufacture an additional product
that will be added to the OEM Agreement pursuant to this Amendment so that HP
may offer such OEM Products for sale to HP customers.
AGREEMENTS
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, HP and Brocade agree as follows:

1.   Definitions       Terms used in this Amendment that are not defined herein
shall have the same meaning given thereto in the Agreement.   2.   Confirmation
and Ratification       Except as expressly amended herein, all terms and
conditions of the Agreement shall remain in full force and effect without
modification. All capitalized terms not defined in this Amendment shall have the
same meaning as set forth in the Agreement. In the event of a conflict between
the Agreement and the Amendment, the terms of this Amendment shall govern.   3.
  Amendments       HP and Brocade hereby agree that the Agreement is hereby
amended to include Product Amendment 12 (“PA12”).

The parties have caused this Amendment to be executed by their duly authorized
representatives as indicated below.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

1 of 15



--------------------------------------------------------------------------------



 



                  Hewlett-Packard Company   Brocade Communications Systems, Inc.
                     
By:
  /s/ Mark Potter   By:   /s/ Charles Leeming        
 
     
 
                     
Name:
  Mark Potter   Name:   Charles Leeming        
 
     
 
                     
Title:
  SVP & GM, ESS ISB   Title:   VP, OEM Sales        
 
     
 
                     
Phone:
      Phone:            
 
     
 
                     
Date:
  03-11-2009   Date   2-23-09        
 
     
 
   

          Brocade Communications Switzerland, SarL.              
By:
  /s/ Kevin L. McKenna        
 
             
Name:
  Kevin L. McKenna        
 
             
Title:
  Director        
 
             
Phone:
           
 
             
Date
  03-March-2009        
 
             

(BROCADE LOGO) [f52651f5265101.gif]
Legal Approved on:
022309

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

2 of 15



--------------------------------------------------------------------------------



 



Product Amendment 12
To
OEM Purchase Agreement
Between
Hewlett-Packard Company
And
Brocade Communications Systems, Inc.
Dated December 16, 2002

1.   Purpose       This PA12 sets forth the work efforts and requisite
responsibilities of each party for the development, manufacturing, distribution
and support of the HP [**] Module Product as defined in this PA12, which
incorporates the physical characteristics, functionality and commands as defined
herein. This PA12 also defines the design, schedule and performance expectations
as well as exclusivity and marketing arrangements for such Product. The terms of
this PA12 are set forth herein and the following attachments hereto are
incorporated into this PA12 by reference:

Attachment A:       Milestone Schedule
Attachment B       Marketing Program
Attachment C       Product Pricing List

2.   Definitions

For purposes of this PA12, the following definitions shall only apply to this
PA12. Capitalized terms used in this PA12 but not otherwise defined herein shall
have the meanings set forth in the OEM Agreement. These terms are:

  2.1.   “Acceptance Test” means demonstration of the Product’s compliance with
the Brocade test plan approved by HP and proven interoperability with the HP
product.     2.2.   “Beta Units” means Pilot Units that may be marked for
revision control and are Qualified.     2.3.   “Brocade Intellectual Property”
means the technology listed in Section 10.1 of this PA12 and all other
Intellectual Property Rights described in section 10.6.2 of this PA12.     2.4.
  “Brocade Pre-Existing Intellectual Property,” means any Brocade-owned
Intellectual Property Rights, as defined in this PA12, that Brocade conceived or
developed prior to or independent of its performance under the terms of this
PA12.     2.5.   “Definition Phase” means the part of the project used to
determine the final feature set of the Product.     2.6.   “Deliverable(s)”
means the items, including the final production ready version of the Product,
specified in Section 8.1 resulting from Brocade’s performance under this PA12.  
  2.7.   “FAI” means a First Article Inspection of a Product that may be marked
for revision control and is fully compliant to the product feature sets and
meets all elements required in the HP Specifications under all conditions.    
2.8.   “HP Licensed Work(s)” shall consist of the HP intellectual Property
licensed to Brocade and described in 10.3 of this PA12.

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

3 of 15



--------------------------------------------------------------------------------



 



  2.9.   “HP Technical Specification(s)” or “HP Specification(s)” means the
specifications that are listed in Section 10.3.1 of this PA12, along with any
mutually agreed upon revisions thereto.     2.10.   “HP Intellectual Property”
means technology listed in section 10.3 of this PA12 and any other Intellectual
Property Rights described in section 10.6.1 of this PA12.     2.11.   “HP
Pre-Existing Intellectual Property” means any HP-owned Intellectual Property
Rights, as defined in this PA12, that HP conceived or developed prior to or
independent of its performance under the terms of this PA12.     2.12.  
“Internal (internally)” means that Licensed Works are to be used solely by
Brocade only at Brocade facilities and only by Brocade’s employees assigned to
perform work hereunder. Brocade may on a limited basis disclose the Licensed
Works to third-party subcontractors pursuant to Section 10.4.2 of this PA12.    
2.13.   “Intellectual Property Rights” means patents, copyrights, trade secrets,
masks works, and design rights, whether registered or unregistered, and
including any application for registration of any of the foregoing and all
rights or forms of protection of all rights of a similar nature having
equivalent or similar effect to any of these, which may subsist anywhere in the
world.     2.14.   “Product” means for the purposes of this PA12 the [**]Module
([**]) hardware for HP c-Class BladeSystem, the associated firmware versions,
Specific Software and the Option Kits. Content will be delivered in [**] phases
and/or releases as defined in section 8.4 below.     2.15.   “Prototype Units”
means functional prototype units that are the correct form factor and
demonstrate general compliance to the major product feature sets, but are not
expected to meet all elements required in the HP Specifications under all
conditions.     2.16.   “Pilot Units” means a functional pilot unit that is the
correct form factor and demonstrate that they are largely compliant to all
product feature sets except for limited software defects and final regulatory
compliance.     2.17.   “Qualified” means the Product has passed the Acceptance
Test which has been mutually approved by the parties.

3.   HP Responsibilities       HP shall have the following responsibilities, per
the milestone schedule on Attachment A:

  3.1.   Design/Develop

  3.1.1.   Hardware     A.   Provide technical support, including design review
and documentation review.     B.   Provide the final HP Technical Specifications
for the Product, and other information, which may include HP Licensed Works, as
needed by Brocade necessary to meet Product requirements.     C.   HP will
supply [**] parts/assemblies required for Brocade’s successful completion of its
obligations under this PA12; [**]. Once the [**] parts/assemblies become
commercially available, Brocade shall replace all [**] Units with [**]
commercially available products [**], and return all the [**] Units [**].
Brocade shall treat [**] Units as HP Confidential Information.

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

4 of 15



--------------------------------------------------------------------------------



 



  D.   The parties shall meet in good faith to resolve any dispute regarding
either party’s obligations under this section 3.1.1, and either party may invoke
the escalation procedures outlined in section 12.2 to resolve the matter.    
3.1.2.   Mechanical     A.   Approve final design.     B.   Provide technical
support, including design review and documentation review.     C.   Provide
product specification, and other information as needed by Brocade necessary to
meet Product requirements.     3.1.3.   Firmware     A.   Provide technical
support including design and documentation review.     B.   Provide final HP
Technical Specifications and associated information as needed by Brocade to
complete the design project defined herein this PA12.     3.1.4.   Option Kit  
  A.   Provide technical support, including design review.     B.   Provide
specifications and other associated information as needed by Brocade necessary
to meet Product requirements.     C.   Provide image for all printed materials.
    3.1.5.   Power Supply (internal regulation)     A.   Provide technical
support and consulting.     B.   Provide information as needed by Brocade
necessary to meet Product requirements.     3.1.6.   Packaging     A.   Provide
packaging drawings and final approval of design.     3.1.7.   Documentation    
A.   Create HP end user documentation.     B.   Provide technical support for
printed materials, including review.

  3.2.   Qualification Testing

  3.2.1.   Hardware     A.   Review and approve all hardware qualification and
regulatory testing and certification of the Product, including:      
1.     Reliability       2.     Regulatory       3.     Safety      
4.     Signal Integrity Testing     3.2.2.   Firmware     A.   Provide HP
Technical Specifications.     B.   Review and approve Brocade’s test plan.    
3.2.3.   Feature/Interoperability

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

5 of 15



--------------------------------------------------------------------------------



 



  A.   System integration testing.

  3.3.   Support

  3.3.1.   Prototype and Pilot units     A.   Reporting of detected defects and
issues.

4.   Brocade Responsibilities       Brocade shall have the following
responsibilities:

  4.1.   Design / Development / Manufacturing

  4.1.1.   Design, develop, and deliver Product that is fully compliant with the
requirements specified in HP Technical Specifications, as may be amended by
mutual agreement of the parties.     4.1.2.   Develop the Test Plans (as defined
in Section 6 of this PA12) and obtain HP’s approval of the Test Plans prior to
implementation.     4.1.3.   Design, develop, manufacture, and deliver to HP the
Deliverables per the milestone schedule in Attachment A.     4.1.4.   Conduct
appropriate testing before delivery of all the Prototype and Pilot units.    
4.1.5.   Provide to HP technical support during HP’s testing of the Prototype
and Pilot units, Beta Units, and site Pilot Units.     4.1.6.   At a minimum,
meet on a regularly scheduled interval (suggest weekly) to communicate to HP the
program’s progress.     4.1.7.   Brocade is responsible for securing all [**]
equipment required to perform any Product testing requirements hereunder.

  4.2.   Brocade Payment Obligations For HP Furnished Equipment

  4.2.1.   Brocade shall pay HP for all commercially available test equipment
[**].

  4.3.   Marketing

  4.3.1.   Brocade shall work jointly with HP to develop a Go-To-Market plan as
described in Attachment B.     4.3.2.   Brocade shall provide technical content
to support the development of at least two HP [**] papers related to SAN design,
configuration and interoperability with Brocade products for pre-sales technical
sales groups in accordance with the terms describe in Attachment B.     4.3.3.  
Brocade shall participate in HP direct and indirect sales channel programs for
enterprise and small and medium business (“SMB”) markets, as determined by the
appropriate HP sales organization, where HP blade server products and related
services are included in accordance with the terms described in Attachment B.  
  4.3.4.   Brocade shall provide technical training to HP related to SAN design,
configuration and interoperability in accordance with the terms of the Agreement
for the products developed under this PA12.

5.   Joint Responsibilities       HP and Brocade shall:

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

6 of 15



--------------------------------------------------------------------------------



 



  5.1.   Work together to amend HP Licensed Works per the milestone schedule.
Any changes to the later HP Licensed Works shall be mutually agreed upon and in
writing by the program managers as assigned in Section 13.     5.2.   Agree in
writing to the Milestone Schedule of Attachment A and any changes thereto,
including design, development, test, and manufacturing ramp of the Product.

6.   Product Development Process

  6.1.   The Product shall be the result of the combination of the HP Licensed
Works with Brocade Intellectual Property, and the unique development resulting
therefrom, as mutually agreed between the parties. Upon finalization of the
documents that comprise the HP Licensed Works by HP and upon agreement with
Brocade, the parties shall do the following:

  6.1.1.   During the Definition Phase of the Product, both HP and Brocade shall
work to finalize the features for the Product.     6.1.2.   During the design of
the Product, Brocade shall engineer the Product to conform to the HP Licensed
Works and other documents as deemed mutually required by the parties and report
on engineering-related issues.     6.1.3.   After the initial design is
completed, Brocade shall provide mutually agreed-upon test plans to ensure the
Product reliability and performance (“Brocade Test Plans”).     6.1.4.   During
the transition of the Product to manufacturing, HP shall perform its standard
FAI of the Product and after meeting the Acceptance Test, HP will provide a
letter of acceptance indicating Brocade’s completion of this activity.

7.   Development Schedule Requirements

  7.1.   Program Schedule

  7.1.1.   Brocade shall deliver the Deliverables and perform the obligations as
set forth in this PA12 in accordance with the Milestone Schedule, Attachment A.
    7.1.2.   HP shall deliver the supporting deliverables set forth in this
PA12, in accordance with the Milestone Schedule, Attachment A. Any program slips
by either party must be agreed upon in writing by HP and Brocade.     7.1.3.  
Any program schedule changes resulting from the normal program development cycle
must be agreed upon in writing by HP and Brocade. Both parties will use good
faith and due diligence to ensure proactive notification of potential program
slips prior to major program milestones as defined by the Milestone Schedule,
Attachment A.

8.   Deliverables, Schedule, and Milestones

  8.1.   Brocade Deliverables:

  8.1.1.   Product design     8.1.2.   Product         [**]         [**]        
[**]

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

7 of 15



--------------------------------------------------------------------------------



 



  8.1.3.   Product qualification test plan     8.1.4.   Product production test
plan     8.1.5.   Product support and escalation path definition     8.1.6.  
Product failure tracking reports as required

  8.2.   HP Deliverables:

  8.2.1.   HP Technical Specifications

      [**]         [**]         [**]         [**]         [**]         [**]

  8.3.   Hardware Schedule and Milestones

  8.3.1.   The Product hardware schedule shall be in accordance with the
Milestone Schedule, Attachment A of this PA12.     8.3.2.   Brocade understands
and agrees that its adherence to the schedule provided in Attachment A is a
material term of this PA12; provided, however, that in the event that Brocade is
delayed in the completion of any milestone or Deliverable by reason of any act
or omission of HP, the timeframe within which such Deliverable milestone is to
be completed will be mutually agreed upon. The parties recognize that unforeseen
factors may necessitate changes to the above Schedule, and such changes may be
made with the mutual agreement of the parties.

  8.4.   Software/Features Milestones. Milestones will be as specified herein
this Section 8.4 and Attachment A to this PA12. The software capabilities will
be delivered across three deliveries/releases identified herein as phase one,
phase two and phase three and the contents of each release shall be as stated in
and functionality agreed upon in the Interface Requirements Specification. All
updates and changes to the software features and milestones will be mutually
agreed upon between the parties.

9.   Acceptance

  9.1.   Acceptance testing shall commence as set forth in this PA12, and the
Milestone Schedule. Acceptance testing shall be conducted in accordance with the
procedures and criteria set forth in the Acceptance Test. The Product shall be
deemed accepted after successful completion of the acceptance testing and a
determination by the parties that the Product complies with the Acceptance Test
Plan.     9.2.   In the event that the Product fails to meet the acceptance
criteria, Brocade agrees to make commercially reasonable changes to the Product
to correct identified errors or non-compliance. Brocade shall make commercially
reasonable efforts to deliver the corrected Product within thirty (30) calendar
days after determination that the Product has not been accepted, unless the
parties mutually agree to a different time period. If Brocade fails to make such
changes or perform such changes within the required time period, or the Product
still is not accepted, then HP may terminate this Product Amendment with ten
(10) business day’s written notice to Brocade. Notwithstanding

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

8 of 15



--------------------------------------------------------------------------------



 



      the foregoing, should a determination be made that the root cause of the
problem lies in a HP component of the product; then HP will take commercially
reasonable steps to rectify it and assist Brocade in the integration testing and
resolution. The parties shall meet in good faith to resolve any dispute
regarding either party’s obligations under this section 9.2, and either party
may invoke the escalation procedures outlined in section 12.2 to resolve the
matter.

10.   License Grants, Ownership, and Confidentiality

  10.1.   Brocade Intellectual Property         With the exception of any HP
Licensed Materials or HP Intellectual Property included in the Product, the
Product includes the following Brocade Intellectual Property:

      [**]         [**]         [**]         [**]         [**]

  10.2.   License Grant from Brocade to HP

  10.2.1.   Subject to the terms and conditions of this PA12, Brocade hereby
grants HP during the term of this PA12 a non-exclusive, non-transferable,
revocable, worldwide, royalty-free, internal-use license under Brocade’s
Intellectual Property Rights in the Deliverables including any software in the
Deliverables (in object code only), the Documentation, and the Brocade
technology listed in Section 10.1 solely to evaluate and test the Brocade
technology for use as integrated in the Product.     10.2.2.   HP’s purchase and
distribution rights including License grants from Brocade to HP shall be as
provided for in Sections 5, 11 and 13 and Exhibit (A-4) of the OEM Purchase
Agreement.     10.2.3.   HP will not decompile, reverse engineer, disassemble,
or otherwise modify any Brocade Intellectual Property without written
authorization from Brocade.

  10.3.   HP Licensed Works and HP Intellectual Property         The HP Licensed
Works are listed below. The HP Licensed Works shall also constitute HP
Intellectual Property for the purposes of this Agreement, with the exception of
any Brocade Intellectual Property or Brocade Pre-existing Intellectual Property.
The HP Licensed Works may also include subsequent versions that contain mutually
agreed upon changes in writing, as defined in Section 5.1:

  10.3.1.   HP Technical Specifications as listed below.

      [**].         [**].         [**]         [**]         [**]         [**]  
      [**]         [**]         [**]

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

9 of 15



--------------------------------------------------------------------------------



 



  10.4.   License Grant from HP to Brocade

  10.4.1.   HP hereby grants to Brocade a [**]to [**]use the Licensed Works
solely to the extent required (i) to design, manufacture and have manufactured,
and supply the Product solely to HP and provide services therefore during the
Term, and thereafter as long as Brocade is obligated to provide Services and
(ii) to make and have made the Product solely for HP’s benefit and to the extent
required for Brocade to fulfill its obligations under this PA12.     10.4.2.  
Subject to the prior written consent of HP, not to be unreasonably withheld,
Brocade may disclose the Licensed Works to third-party subcontractors (which may
include Brocade’s manufacturer) who have a need to know the Licensed Works and
whose services are necessary in order for Brocade to meet Brocade’s obligations
under this PA12. Prior to Brocade’s disclosure of any HP Licensed Works, to any
such subcontractor, the subcontractor shall execute an appropriate confidential
disclosure agreement with Brocade that is at least as restrictive as the CDA
between the parties and does not grant to the subcontractor the use of residuals
of HP Confidential Information. Brocade and such subcontractor shall also
execute an agreement that appropriately restricts the subcontractor use of the
Licensed Works solely to those uses granted to Brocade in Section 10 of this
PA12.     10.4.3.   In the event the parties agree that Brocade may require
further rights under HP’s intellectual property rights in order to perform its
obligations under the OEM Purchase Agreement or this PA12, the parties shall
discuss what further rights may be required by Brocade under terms consistent
with the terms of this Section 10. HP agrees to consider in good faith and will
not unreasonably deny Brocade’s request for further rights that Brocade believes
it requires in performing its obligations under the OEM Agreement or this PA12;
however, HP has complete discretion to grant or deny the granting of such
rights. Should HP decide to deny Brocade’s request, then the parties shall meet
in good faith to resolve the dispute, and either party may invoke the escalation
procedures outlined in section 12.2 to resolve the matter.     10.4.4.   Brocade
will not decompile, reverse engineer, disassemble, or otherwise modify any HP
software without written authorization from HP.

  10.5.   Feedback         In the event that Brocade provides HP with feedback
on or modifications to the HP Licensed Works, HP shall own all rights, title and
interest in and to that feedback or modifications. Brocade hereby assigns all
right, title, and interest to the feedback that Brocade gives on the HP Licensed
Works or any modifications that Brocade makes to the HP Licensed Works.
Notwithstanding the foregoing, information concerning new design efforts or
modifications by Brocade to the Brocade Intellectual Property is solely owned by
Brocade. Any feedback or modifications provided by Brocade to the HP Licensed
Works shall not be deemed Brocade Confidential Information.

  10.6.   Ownership of Intellectual Property Rights

  10.6.1   HP Intellectual Property         HP shall own all Intellectual
Property Rights in the HP Pre-Existing Intellectual Property, the HP Licensed
Works specified in section 10.3

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

10 of 15



--------------------------------------------------------------------------------



 



      including any modifications to such HP Licensed Works and the HP Technical
Specifications. HP Intellectual Property Rights shall not include any of the
Brocade Intellectual Property Rights as defined in section 10.6.2.     10.6.2  
Brocade Intellectual Property         Brocade shall own all Intellectual
Property Rights in the Brocade Pre-Existing Intellectual Property and the
Product as defined in section 2.14 of this PA12, including any designs,
improvements, modifications and discoveries related to the Product that Brocade
develops while performing its obligations under this PA12. Brocade Intellectual
Property Rights shall not include any of the HP Intellectual Property Rights as
defined in section 10.6.1.

  10.7.   [**]

  10.7.1.   Hardware         It is understood and agreed that the [**] Module
[**].     10.7.2.   Specific Software         Brocade will develop and provide
to HP software for the Product [**] (“Specific Software”).         The terms of
the [**] arrangement is limited to the Specific Software [**].         The [**]
term for HP[**].

  10.8.   Third Party Software         Brocade warrants that the license
documents for the open source Software code license documents shall match the
supplied open source Software code by name, date, version and/or release number
pursuant to the OEM Agreement.

11.   Payment

  11.1.   Non-Recurring Expenses (NRE), HP [**] to Brocade under this PA12.

12.   Term and Termination of Product Addendum

  12.1.   Term         Unless otherwise terminated as provided herein, the term
of this PA12 shall commence on the Effective Date and shall continue in effect
until the Product is made generally available or terminated for cause as set
forth herein below.     12.2.   Escalation.         Each Party agrees that
disputes between the Parties relating to this PA12 will first be submitted in
writing to a panel of two senior executives, one each from HP and Brocade, who
shall promptly meet and confer in an effort to resolve such dispute. Each
Party’s executives shall be identified by notice to the other Party, and may be
changed at any time thereafter also by notice to the other. Any decisions of the
executives will be final and binding on the Parties. In the event the executives
are unable to resolve any dispute within thirty (30) days after submission to
them, either Party may then proceed to resolve such dispute by invoking the
termination provisions in accordance with this section 12.     12.3.  
Termination for Convenience

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

11 of 15



--------------------------------------------------------------------------------



 



      The parties may terminate this Agreement at any time for convenience upon
mutual written agreement by the parties.     12.4.   Termination for Cause      
  In the event that either party materially breaches any of its obligations set
forth herein, and fails to cure such breach within thirty (30) days following
receipt of written notice of such breach, the non-breaching party may terminate
this PA12 and all licenses granted to the breaching party hereunder by providing
written notice of such termination.     12.5.   Change of Control         In the
event that Brocade undergoes a Change of Control, HP shall have the option to
immediately terminate this PA12. In the event of a termination under this
Section 12.5, the parties shall return, any or all Confidential Information, HP
Licensed Works, Brocade Intellectual Property or other materials owned by the
other party which are in the possession of the receiving party and for which
such party does not have a license permitting continuing use.     12.6.   Effect
of Termination         All confidentiality obligations and all other obligations
which by their nature are intended by the parties to survive, shall survive and
continue in effect to the extent necessary to protect the rights of the parties
and their sub-licensees, including end-users.

13.   Program Management       Brocade and HP shall each assign a Program
Manager who will act as the primary point of contact for purposes of this PA12.
The parties’ Program Managers are:

                Hewlett Packard:   Brocade Communications:
          [**]
  [**]
          14231 Tandem Blvd.
  1745 Technology Drive
          Austin, TX 78728
  San Jose, CA 95110

    Each party may change their designated Program Manager by providing written
notice to the other in accordance with the OEM Agreement.   14.   General      
This PA12 together with all terms and conditions, rights, and obligations under
the OEM Agreement and the CDA, shall be the entire agreement of the Parties. The
terms and conditions of the PA12 are hereby incorporated into and made a part of
the OEM Agreement.       Brocade agrees that there are no contingencies
associated with the Deliverables, schedule or cost as defined by this PA12 or
upon final award of business for the product described within the PA12.

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

12 of 15



--------------------------------------------------------------------------------



 



Attachment A
To Amendment 12
MILESTONE SCHEDULE

          Milestones   Schedule   Ownership
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       
[**]
  [**]   [**]
 
       

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

13 of 15



--------------------------------------------------------------------------------



 



Attachment B
To Amendment 12
[**]
[**] Fibre Channel Module
For
HP [**]

1.   Purpose       This Attachment B sets forth the marketing arrangements
between the parties for Products developed and distributed under this PA12.   2.
  Marketing Responsibilities

  2.1.   Through the [**] HP and Brocade will work together [**]

3.   Joint Marketing

  3.1.   Branding

  3.1.1.   The Product [**]. The Product shall [**].     3.1.2.   The Product
shall be [**] and [**] externally [**] HP product, and Brocade [**]with Brocade
products/fabric, etc.

  3.2.   Product Messaging and Promotion

  3.2.1.   HP and Brocade will work together to provide consistent product
messaging on customer facing collateral in order to present a common value
proposition to the customer.     3.2.2.   Brocade shall present the
compatibility and interoperability of HP’s [**]products with Brocade products  
  3.2.3.   Brocade will [**] HP and Brocade [**].     3.2.4.   Brocade will work
jointly with HP to [**] for the [**] platform.

  3.3.   Customer Engagement

  3.3.1.   Brocade shall work [**]with HP [**].     3.3.2.   Brocade will
[**]with HP[**].     3.3.3.   Brocade [**] HP [**]product [**].

  3.4.   Value-Added Features

  3.4.1.   Brocade will work with HP to [**] Product [**].     3.4.2.   Brocade
and HP will [**] in Product [**] with Brocade [**].     3.4.3.   [**]Brocade can
[**] HP [**] Brocade [**].

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

14 of 15



--------------------------------------------------------------------------------



 



Attachment C
To Amendment 12
Product Pricing List
Brocade Product Pricing
The unit price shall be per the mutually agreed Product price quoted from
Brocade to HP as an electronic file named [**].
The price quote includes [**]
The price quote does not include [**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

      HP/Brocade Confidential   Amendment 12 to OEM Purchase Agreement

15 of 15